NOT PRECEDENTIAL

                  UNITED STATES COURT OF APPEALS
                       FOR THE THIRD CIRCUIT
                            ___________

                                No. 18-2672
                                ___________

                        RICKY KAMDEM-OUAFFO,
                          d/b/a KAMDEM GROUP

                                      v.

    TASK MANAGEMENT INC; STEFAN MOHAN; LINDA HARISSON;
            CORIE HESS; CAMPBELL SOUP COMPANY
                 (District Court No 1:17-cv-07506)

                        RICKY KAMDEM-OUAFFO

                                      v.

   CAMPBELL SOUP COMPANY; TASK MANAGEMENT INC.; DENISE M.
MORRISON; CARLOS J. BARROSO; SCOTT KELLER; CARY HAYES; STEFAN
  MOHAN; CORIE HESS; LINDA HARRISON; JONATHAN D. WETCHLER;
  BERNARD E. JACQUES; DUANE MORRIS LLP, (FIRM AND AFFILLIATE
OFFICES); MCELROY DEUTSCH MULVANEY & CARPENTER LLP; DAYNE R.
                 JOHNSON; TREVOR H. TANIGUCHI
                   (District Court No. 1:18-cv-00298)

                        RICKY KAMDEM-OUAFFO,
                                Appellant
                  ____________________________________

                 On Appeal from the United States District Court
                           for the District of New Jersey
    (D.N.J. Civil Action Nos. 1:17-cv-07506 & 1:18-cv-00298) (consolidated)
                    District Judge: Honorable Noel L. Hillman
                   ____________________________________

                Submitted Pursuant to Third Circuit LAR 34.1(a)
                                April 1, 2019
        Before: GREENAWAY, Jr., RESTREPO, and FUENTES, Circuit Judges

                           (Opinion filed: November 27, 2019)
                                      ___________

                                        OPINION*
                                       ___________

PER CURIAM

       Pro se appellant Ricky Kamdem-Ouaffo appeals the District Court’s denial of his

request for a preliminary injunction, as well as several other decisions of the District

Court. For the reasons that follow, we will affirm the District Court’s denial of a

preliminary injunction and dismiss the remainder of this appeal for lack of appellate

jurisdiction.

                                              I.

       Because we write primarily for the benefit of the parties, we will recite only the

facts necessary for our discussion. Kamdem-Ouaffo contends that in 2017, he entered

into a contract on behalf of his sole proprietor business with defendant staffing service

Task Management Inc., to work as a consultant on projects at Campbell Soup Company.

This agreement permitted termination at the election of Kamdem-Ouaffo, Task, or

Campbell. Kamdem-Ouaffo maintains that after 11 days of work, he was informed that

his contract was terminated because Campbell was suspending certain projects.


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
                                              2
Kamdem-Ouaffo alleges that his contract was terminated because Task discovered that he

had filed lawsuits against previous employers. He maintains that he has been unable to

apply for any other positions at Campbell since the contract termination.

       Kamdem-Ouaffo filed a complaint asserting a variety of claims in the District

Court in 2017. While that case was being litigated, Kamdem-Ouaffo initiated a second

action in the District Court in 2018. The second action stemmed from the same core

allegations as his first action, but added new claims and defendants.

       In February 2018, Kamdem-Ouaffo filed identical motions for a preliminary

injunction in both actions, seeking reinstatement to his position and money damages. In

July 2018, the District Court denied Kamdem-Ouaffo’s request for a preliminary

injunction, formally consolidated his two cases, and addressed a series of other motions

filed by the parties. As relevant here, the District Court dismissed many of Kamdem-

Ouaffo’s claims but permitted several to proceed. Soon after, Kamdem-Ouaffo filed a

notice of appeal challenging a number of the District Court’s decisions. Litigation has

continued in the District Court.

                                            II.

       Our jurisdiction over this appeal is limited. We have jurisdiction to review the

District Court’s denial of Kamdem-Ouaffo’s request for a preliminary injunction pursuant

to 28 U.S.C. § 1292(a)(1). However, we lack jurisdiction to review any other decision of

the District Court at this time because no final order has been entered pursuant to 28

                                             3
U.S.C. § 1291, the District Court has not made a certification pursuant to 28 U.S.C.

§ 1292(b) or Federal Rule of Civil Procedure 54(b), and the District Court has not

otherwise issued any immediately appealable collateral decision over which we may

exercise jurisdiction under Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541

(1949). Accordingly, to the extent that Kamdem-Ouaffo challenges any decision of the

District Court other than the denial of his request for a preliminary injunction, we will

dismiss this appeal for lack of appellate jurisdiction.1 “When reviewing a district court’s

[denial] of a preliminary injunction, we review the court’s findings of fact for clear error,

its conclusions of law de novo, and the ultimate decision . . . for an abuse of discretion.”

Reilly v. City of Harrisburg, 858 F.3d 173, 176 (3d Cir. 2017).

                                             III.

       The District Court did not abuse its discretion in denying Kamdem-Ouaffo’s

request for a preliminary injunction, because Kamdem-Ouaffo did not demonstrate that

he would be irreparably harmed by the denial of injunctive relief. Litigants seeking to

obtain the “extraordinary remedy” of a preliminary injunction “must establish that (A)

they are likely to succeed on the merits of their claims, (B) they are likely to suffer

irreparable harm without relief, (C) the balance of harms favors them, and (D) relief is in

1
  For this reason, we deny Kamdem-Ouaffo’s motion seeking review of the District
Court’s consolidation of his two cases, as we lack jurisdiction to review that non-final
decision at this time. See Brace v. O’Neill, 567 F.2d 237, 240 n.9 (3d Cir. 1977)
(explaining that generally, “[a]n order granting or denying consolidation is a
nonappealable interlocutory order”); see also United States v. Chelsea Towers, Inc., 404
F.2d 329, 330 (3d Cir. 1968) (per curiam).
                                              4
the public interest.” Issa v. Sch. Dist. of Lancaster, 847 F.3d 121, 131 (3d Cir. 2017).

“[A] movant for preliminary equitable relief must meet the threshold for the first two

‘most critical’ factors: it must demonstrate that it can win on the merits . . . and that it is

more likely than not to suffer irreparable harm in the absence of preliminary relief.”

Reilly, 858 F.3d at 179.

       “In order to demonstrate irreparable harm[,] the plaintiff must demonstrate

potential harm which cannot be redressed by a legal or an equitable remedy following a

trial.” Campbell Soup Co. v. ConAgra, Inc., 977 F.2d 86, 91 (3d Cir. 1992). “The

preliminary injunction must be the only way of protecting the plaintiff from harm.” Id.

“The requisite feared injury or harm must be irreparable — not merely serious or

substantial, and it must be of a peculiar nature, so that compensation in money cannot

atone for it.” Id. at 91-92 (internal quotation marks omitted). Thus, a litigant seeking

injunctive relief must “articulate and adduce proof of actual or imminent harm which

cannot otherwise be compensated by money damages . . . to sustain its substantial burden

of showing irreparable harm.” Frank’s GMC Truck Ctr., Inc. v. Gen. Motors Corp., 847

F.2d 100, 102-03 (3d Cir. 1988). “Establishing a risk of irreparable harm is not enough.”

ECRI v. McGraw-Hill, Inc., 809 F.2d 223, 226 (3d Cir. 1987).

       In his request for injunctive relief, Kamdem-Ouaffo primarily sought money

damages and reinstatement to his position with Campbell. Regarding his first request,

“we have never upheld an injunction where the claimed injury constituted a loss of

                                                5
money, a loss capable of recoupment in a proper action at law.” See In re Arthur

Treacher’s Franchisee Litig., 689 F.2d 1137, 1145 (3d Cir. 1982); see also Sampson v.

Murray, 415 U.S. 61, 90 (1974) (“[A] temporary loss of income, ultimately to be

recovered, does not usually constitute irreparable injury.”). As for his request for

reinstatement, if Kamdem-Ouaffo is ultimately successful in this litigation, he can be

adequately compensated by reinstatement and back pay or through an appropriate

alternative remedy. See Moteles v. Univ. of Pa., 730 F.2d 913, 919 (3d Cir. 1984)

(explaining that “a discharge from employment with all of its attendant difficulties is not

irreparable injury”); cf. Pollard v. E.I. du Pont de Nemours & Co., 532 U.S. 843, 846

(2001) (discussing a variety of alternative remedies available to compensate a successful

plaintiff when reinstatement is not a viable option, in the context of a Title VII

employment discrimination claim).

       On appeal, Kamdem-Ouaffo argues that he is entitled to injunctive relief based on

his allegations that in 2017, employees at Task filed a police report indicating that

Kamdem-Ouaffo was harassing them. See Appellant’s Br. at 10-11. Kamdem-Ouaffo

contends that the report “constituted irreparable injury through intimidations.” See id. at

12. He maintains that his immediate reinstatement is necessary because of the “chilling

effect” of the “intimidations,” without further explanation. See id.

       Kamdem-Ouaffo has not offered any evidence to show that a chill of protected

activity has occurred or would occur such that his reinstatement is necessary to protect

                                              6
him from irreparable harm. See Marxe v. Jackson, 833 F.2d 1121, 1126 (3d Cir. 1987)

(vacating a preliminary injunction reinstating a Title VII plaintiff to her former position

where there was not a “sufficient record basis for the district court’s finding that [the

plaintiff’s] ability to prove her case will be materially impaired if she is not reinstated

pending trial”). Kamdem-Ouaffo has persistently pursued his claims, and he does not

contend that he or anyone else has been prevented from obtaining necessary evidence

based on the “intimidations” he alleges.

       To the extent that Kamdem-Ouaffo implies that his reputation has been injured by

this alleged police report, “damage to [a plaintiff’s] name and reputation” is typically

insufficient to require a grant of injunctive relief where a plaintiff is “merely impaired”

rather than “potentially barred” from obtaining employment in his field, causing “extreme

deprivation.” See Morton v. Beyer, 822 F.2d 364, 372 n.13 (3d Cir. 1987). Although

Kamdem-Ouaffo contends that he has been unable to secure any positions at Campbell

since his contract was terminated, he has not alleged that he has been prevented from

obtaining other employment in his field at any point. The District Court correctly denied

injunctive relief to Kamdem-Ouaffo on this basis. See Instant Air Freight Co. v. C.F. Air

Freight, Inc., 882 F.2d 797, 800 (3d Cir. 1989) (“[A] failure to demonstrate irreparable

injury must necessarily result in the denial of a preliminary injunction.”). Accordingly,

we will affirm the District Court’s judgment to the extent of our jurisdiction, and dismiss




                                               7
this appeal for lack of jurisdiction in all other respects.2




2
  Kamdem-Ouaffo’s motion regarding costs is denied as presented. The parties may
resolve any issues with costs in this appeal at the appropriate time in accordance with
Federal Rule of Appellate Procedure 39 and Third Circuit Local Appellate Rule 39.
                                              8